(Slip Opinion)

Application of the Hyde Amendment
to Federal Student-Aid Programs
The Hyde Amendment in the Department of Education’s annual appropriations legislation
for fiscal years 2020 and 2021 applies to the funding in that legislation for Federal Pell
Grants, Federal Supplemental Opportunity Grants, Scholarships for Veteran’s Dependents, and Federal Work-Study Programs. But additional sources of federal funding for
these programs provided in other statutes are not subject to the Hyde Amendment.
Federal student-aid funding subject to the Hyde Amendment remains so after it is paid to
higher-education institutions for disbursement. These institutions must therefore comply with the Hyde Amendment in expending such funds.
January 16, 2021

MEMORANDUM OPINION FOR THE
PRINCIPAL DEPUTY GENERAL COUNSEL
DEPARTMENT OF EDUCATION
For over forty years, Congress has included a provision in the annual
appropriations legislation for the Departments of Labor, Health and Human Services, and Education restricting the use of federal funds for certain abortions. In its current form, this restriction—commonly known as
the Hyde Amendment—provides that “[n]one of the funds appropriated in
this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion” or “for health
benefits coverage that includes coverage of abortion,” except in limited
circumstances. Consolidated Appropriations Act, 2021, Pub. L. No. 116260, div. H, §§ 506–07, 134 Stat. 1182 (Dec. 27, 2020). You have asked
(1) whether the Hyde Amendment applies to the current federal funding
for four student-aid programs administered by the Department of Education (“Department”)—Federal Pell Grants, Federal Supplemental Opportunity Grants, Scholarships for Veteran’s Dependents, and Federal WorkStudy Programs—and (2) to the extent that it does, whether federal funds
subject to the Hyde Amendment remain so restricted after they are paid to
higher-education institutions for disbursement.
We conclude that the Hyde Amendment applies to some, but not all, of
the current federal funding for these programs. Specifically, the Hyde
Amendment in the Department’s annual appropriations legislation for
1

45 Op. O.L.C. __ (Jan. 16, 2021)

fiscal years 2020 and 2021 applies to the student-aid funding in that
legislation, but additional sources of federal funding for these programs
provided in other statutes are not subject to the Hyde Amendment. We
further conclude that federal student-aid funding subject to the Hyde
Amendment remains so after it is paid to higher-education institutions for
disbursement and that these institutions must therefore comply with the
restriction in expending such funds. 1
I.
In the immediate aftermath of Roe v. Wade, 410 U.S. 113 (1973), federal funds were available to provide abortions, most prominently through
the Medicaid program. See Jon O. Shimabukuro, Cong. Research Serv.,
RL 33467, Abortion: Judicial History and Legislative Response 15 (updated Sept. 9, 2019); Laurence H. Tribe, Abortion: The Clash of Absolutes
151–52 (1990). Congress responded by enacting various provisions to
restrict such use of federal funds. The first post-Roe restriction appeared
in the Foreign Assistance Act of 1973 and prohibited the use of certain
funds “to pay for the performance of abortions as a method of family
planning or to motivate or coerce any person to practice abortions.” Pub.
L. No. 93-189, § 2(3), 87 Stat. 714, 716 (1973).
Three years later, Representative Henry Hyde introduced a similar restriction to the annual appropriations bill for the Department of Labor and
the Department of Health, Education, and Welfare (“HEW”) (the predecessor to the Departments of Health and Human Services (“HHS”) and
Education). As adopted, the Hyde Amendment provided: “None of the
funds contained in this Act shall be used to perform abortions except
where the life of the mother would be endangered if the fetus were carried
to term.” Departments of Labor and Health, Education, and Welfare
Appropriations Act, 1977, Pub. L. No. 94-439, § 209, 90 Stat. 1418, 1434
(1976). In 1980, the Supreme Court upheld the Hyde Amendment against
various constitutional challenges. See Harris v. McCrae, 448 U.S. 297,
311–27 (1980); see also Williams v. Zbaraz, 448 U.S. 358, 368–69 (1980)
(upholding analogous state restriction).
1 In addition to your office, we also consulted the Office of Management and Budget’s
Office of General Counsel on this question.

2

Application of the Hyde Amendment to Federal Student-Aid Programs

Until the 1990s, the Hyde Amendment remained largely unchanged except for variations in the breadth of its exception, which sometimes included only one for the life of the mother and other times included exceptions for rape or incest, or to prevent severe and long-lasting physical
health damage to the mother. Since fiscal year 1994, the Hyde Amendment has included an exception for rape or incest, as well as for the life of
the mother. See, e.g., Departments of Labor, Health and Human Services,
and Education, and Related Agencies Appropriations Act, 1994, Pub. L.
No. 103-112, § 509, 107 Stat. 1082, 1113 (1993).
In 1997, Congress revised the Hyde Amendment in two significant respects. First, Congress prohibited the expenditure of federal funds not
only for “any abortion” but also for “health benefits coverage that includes coverage of abortion.” Departments of Labor, Health and Human
Services, and Education, and Related Agencies Appropriations Act, 1998,
Pub. L. No. 105-78, § 509(a)–(b), 111 Stat. 1467, 1516 (1997). The provision defined “health benefits coverage” as “the package of services covered by a managed care provider or organization pursuant to a contract or
other arrangement.” Id. § 509(c), 111 Stat. at 1516. Second, Congress
revised the Hyde Amendment’s exception to cover only cases where “the
pregnancy is the result of an act of rape or incest” or “a woman suffers
from a physical disorder, physical injury, or physical illness, including a
life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in
danger of death unless an abortion is performed.” Id. § 510(a), 111 Stat. at
1516.
The Hyde Amendment continues in the law in this form except for one
additional revision to cover appropriations made to trust funds. See Omnibus Consolidated and Emergency Supplemental Appropriations Act,
1999, Pub. L. No. 105-277, § 508(a)–(b), 112 Stat. 2681, 2681-385 (1998)
(adding this provision for the first time). Congress most recently included
this version of the Hyde Amendment in the Department of Education’s
annual appropriations legislation for fiscal year 2021. See Pub. L. No.
116-260, div. H, §§ 506–07.
II.
You have asked whether the Hyde Amendment restricts the current
federal funding for four student-aid programs authorized by title IV of the
3

45 Op. O.L.C. __ (Jan. 16, 2021)

Higher Education Act of 1965 (“HEA”), as amended (20 U.S.C. ch. 28,
subch. IV): Federal Pell Grants (“Pell Grants”), 20 U.S.C. § 1070a; Federal Supplemental Education Opportunity Grants (“SEOG”), id. §§ 1070b
to 1070b-4; Scholarships for Veteran’s Dependents, also known as Iraq
and Afghanistan Service Grants (“Service Grants”), id. § 1070h; and Federal Work-Study Programs (“Work-Study”), id. §§ 1087-51 to 1087-58.
We conclude that the Hyde Amendment in the Department’s current
appropriations legislation applies to all the funding for these programs in
that legislation, but that the additional sources of federal funding provided
in the programs’ authorizing statutes are not part of the annual appropriations laws covered by the Hyde Amendment. As a result, the Hyde
Amendment applies to all the current federal funding for SEOG and
Work-Study but to only some of the current federal funding for Pell
Grants and Service Grants.
A.
We understand that the primary source of funding for these federal student-aid programs comes from the Department’s annual appropriations.
The most recent legislation provides approximately $24.5 billion “[f ]or
carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the
HEA,” which correspond to the four student-aid programs. Pub. L. No.
116-260, div. H, tit. III; see also id. (providing additional funds for “Federal administrative expenses” related to these and other programs). That
legislation also contains a Hyde Amendment, which applies to any funds
“appropriated in this Act.” Id. § 506(a)–(b). The relevant “Act” in this
case is division H of the legislation. See id. § 3 (“Except as expressly
provided otherwise, any reference to ‘this Act’ contained in any division
of this Act shall be treated as referring only to the provisions of that
division.”). And title III of division H appropriates the funding for each of
the four student-aid programs. Thus, by its plain terms, the Hyde
Amendment applies to this funding. 2

The Department could also draw upon the federal student-aid funding in its appropriations legislation for fiscal year 2020 since that funding remains available through
September 30, 2021. See Further Consolidated Appropriations Act, 2020, Pub. L. No.
116-94, div. A, 133 Stat. 2534, 2591–92 (2019). Because that legislation contains the
2

4

Application of the Hyde Amendment to Federal Student-Aid Programs

This conclusion is also supported by precedent. Both this Office and
the Secretary of HEW have previously read materially similar language in
prior Hyde Amendments to apply to all the funds in the Department’s
annual appropriations legislation. For instance, soon after its enactment,
we read the original Hyde Amendment as “forbid[ding] the use of any
HEW funds to perform abortions except when the mother’s life is in
danger.” Memorandum for Patricia M. Wald, Assistant Attorney General,
Office of Legislative Affairs, from John M. Harmon, Acting Assistant
Attorney General, Office of Legal Counsel, Re: Proposed Constitutional
Amendments Relating to Abortion at 3 (May 19, 1977) (emphasis added).
That legislation, like the current one, included federal funding for student
aid. See Pub. L. No. 94-439, 90 Stat. at 1428. A year later, the Secretary
of HEW likewise construed the Hyde Amendment in HEW’s annual
appropriations as “applicable to all of the Department’s appropriated
funds” and thus concluded that the Department lacked “statutory authority
to fund any abortions other than those specifically provided for [in the
provision].” Federal Financial Participation in Expenditures for Abortions
Funded Through Various HEW Programs, 43 Fed. Reg. 4832, 4836 (Feb.
3, 1978) (emphasis added); see also Federal Funding of Abortion, 43 Fed.
Reg. 31,868, 31,875 (July 21, 1978) (“[The Hyde Amendment] prohibits
the use of any funds appropriated under [the legislation] to pay for abortions except for the three specified exceptions.” (emphasis added)). As the
Attorney General explained at the time, such a construction by “the administrative officer charged with enforcement of the [Hyde Amendment]
. . . is entitled to great weight.” Proposed Regulations of the Department
of Health, Education and Welfare Pertaining to Federal Funding of
Abortions, 43 Op. Att’y Gen. 110, 115 (1978) (Bell, Att’y Gen.) (“Proposed Regulations Pertaining to Federal Funding of Abortions”).
In 1997, we similarly interpreted an analogous funding restriction to
prohibit federal funds from being used for student-aid programs at highereducation institutions. See Applicability of Section 514 of the 1997 Education Appropriations Act to Post-Secondary Student Aid Programs, 21 Op.
O.L.C. 143 (1997) (“Applicability of Section 514 ”). That funding restriction barred the use of funds for higher-education institutions that
same funding provision and Hyde Amendment as the fiscal year 2021 legislation, see id.
§§ 506–07, 133 Stat. at 2591–92, 2606–07, the same analysis would apply.

5

45 Op. O.L.C. __ (Jan. 16, 2021)

prohibited ROTC or military recruitment on campus and provided that
“[n]one of the funds made available in this or any other Departments of
Labor, Health and Human Services, and Education, and Related Agencies
Appropriations Act for any fiscal year may be provided by contract or by
grant (including a grant of funds to be available for student aid)” to such a
higher-education institution. Omnibus Consolidated Appropriations Act of
1997, Pub. L. No. 104-208, § 514(a)–(b), 110 Stat. 3009, 3009-270 to
3009-271 (1996); see also id. § 508, 110 Stat. at 3009-269 (Hyde
Amendment). Because this restriction targeted contracts or grants provided “to” higher-education institutions, we concluded that the restriction
applied to “campus-based programs” (including SEOG and Work-Study)
for which the institutions themselves apply and exercise discretion over
their administration. Applicability of Section 514, 21 Op. O.L.C. at 145–
46. But it did not apply to “direct aid programs” (including Pell Grants)
for which individual students apply and which the institutions only serve
as the disbursing agent. Id. at 143, 145–46; see also id. at 147–49 (citing
legislative history to support distinction). Unlike this prior restriction, the
Hyde Amendment is not limited to funds provided “to” higher-education
institutions, and so the distinction between “campus-based” and “direct
aid” is not relevant here. But the Hyde Amendment does apply to all
funds in the Department’s annual appropriations—just as the prior funding restriction did—and thus should likewise be understood to apply to
the student-aid funding in the Department’s current appropriations legislation.
In sum, the language of the appropriations legislation and precedent
make clear that the Hyde Amendment in the Department’s annual appropriations legislation applies to all the funding for the four student-aid
programs provided in that legislation.
B.
We understand that the Department’s annual appropriations provide the
sole current source of federal funding for SEOG and Work-Study, which
means that all the federal funding for those programs is subject to the
Hyde Amendment. See E-mail for Devin A. DeBacker, Deputy Assistant
Attorney General, Office of Legal Counsel, from Andy K. Lieberman,
Assistant General Counsel, Office of Management and Budget, Re: Hyde
6

Application of the Hyde Amendment to Federal Student-Aid Programs

Amendment (Oct. 6, 2020, 5:15 PM) (“October 6 OMB E-mail”). There
are, however, additional sources of federal funding for Pell Grants and
Service Grants. By its terms, the Hyde Amendment in the Department’s
most recent appropriations legislation applies only to the funding appropriated in that legislation (and in certain trust funds) and thus would not
restrict other sources of program funding. See Pub. L. No. 116-260,
div. H, § 506(a)–(b); cf. Prohibitions and Penalties Under Section 582 of
the 1990 Foreign Operations, Export Financing, and Related Programs
Appropriations Act, 14 Op. O.L.C. 84, 86 (1990) (contrasting language in
a similar provision with restrictions that also apply to appropriations in
other legislation). We have not identified any other Hyde Amendment that
would apply to these additional sources of current funding for Pell Grants
and Service Grants.
Pell Grant awards have two components: a baseline award and a mandatory add-on used to increase the size of the total potential award. See 20
U.S.C. § 1070a(b)(2)(A)(i)–(ii). The baseline award is set each year in the
Department’s annual appropriations legislation. See id. § 1070a(b)(2)(A)(i)
(keying the award to the “maximum Federal Pell Grant, as specified in the
last enacted appropriation Act applicable to that award year”); see also,
e.g., Pub. L. No. 116-260, div. H, tit. III (setting the “maximum” award
for 2021–22 at $5,435). The mandatory add-on is calculated based on a
formula in the Pell Grants statute. See 20 U.S.C. § 1070a(b)(2)(A)(ii),
(7)(B)–(C). As explained below, both components are funded by sources
other than the funding provided in the Department’s annual appropriations.
The baseline award for Pell Grants has an additional funding source in
the form of mandatory funding in the program’s authorizing statute. See
20 U.S.C. § 1070a(b)(7)(A)(iv). Congress initially enacted this mandatory
funding for only fiscal year 2011, see Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, § 2101(a)(2)(A)(ii), 124 Stat.
1029, 1071, but later extended the funding through fiscal year 2021 and
beyond, see Department of Defense and Full-Year Continuing Appropriations Act, 2011, Pub. L. No. 112-10, § 1860(a)(3)(A), 125 Stat. 38, 169. 3
3 This 2011 legislation carried forward both appropriations and restrictions from prior
legislation subject to the Hyde Amendment. See Pub. L. No. 112-10, § 1101(a)(6), 125
Stat. at 102–03; see also Consolidated Appropriations Act, 2010, Pub. L. No. 111-117,

7

45 Op. O.L.C. __ (Jan. 16, 2021)

The mandatory funding for any fiscal year remains available through the
end of the following fiscal year. See 20 U.S.C. § 1070a(b)(7)(F).
We do not believe that the Hyde Amendment applies to the mandatory
funding for fiscal years 2020 or 2021 (the only years at issue here). The
original legislation that established this funding was not subject to the
Hyde Amendment. See generally Pub. L. No. 112-10, § 1860(a)(3)(A),
125 Stat. at 169. And although Congress subsequently increased the
funding for these fiscal years—sometimes in legislation subject to the
Hyde Amendment, see Consolidated Appropriations Act, 2012, Pub. L.
No. 112-74, div. F, §§ 309(f ), 506–507, 125 Stat. 786, 1103, 1111–12
(2011)—it most recently did so in legislation not subject to the Hyde
Amendment, see Fostering Undergraduate Talent by Unlocking Resources
for Education Act, Pub. L. No. 116-91, § 7, 133 Stat. 1189, 1196 (2019).
Thus, even if later increases to mandatory funding might subject the
funding to restrictions contained in the later legislation, but cf. E-mail for
Devin A. DeBacker, Deputy Assistant Attorney General, Office of Legal
Counsel, from Andy K. Lieberman, Assistant General Counsel, Office of
Management and Budget, Re: Hyde Amendment (Dec. 14, 2020, 9:34 AM)
(“December 14 OMB E-mail”) (disagreeing with that view), the mandatory funding for these years is not subject to the Hyde Amendment under
either the original legislation or the most recent legislation. 4
div. D, § 507–08, 123 Stat. 3034, 3267, 3280 (2009). But this carry-forward provision
addressed only appropriations “not otherwise specifically provided for” in the 2011
legislation. Pub. L. No. 112-10, § 1101(a), 125 Stat. at 102. We therefore believe that the
prior legislation’s restrictions, including the Hyde Amendment, are inapplicable to funds
appropriated by provisions of the 2011 legislation that are independent of the carryforward provision, such as the section that provides the mandatory funding for Pell
Grants. See id. § 1860(a)(3)(A), 125 Stat. at 169; see also E-mail for Devin A. DeBacker,
Deputy Assistant Attorney General, Office of Legal Counsel, from Andy K. Lieberman,
Assistant General Counsel, Office of Management and Budget, Re: Hyde Amendment
(Dec. 14, 2020, 9:34 AM) (concluding same). In addition, another provision of the 2011
legislation would appear to limit the duration of any restrictions to September 30, 2011,
making them inapplicable here. See Pub. L. No. 112-10, § 1104, 125 Stat. at 103.
4 At times, Congress has also “rescinded” some of this mandatory funding—including
the funding for fiscal years 2020 and 2021—in legislation subject to the Hyde Amendment. See Pub. L. No. 116-260, §§ 309, 506–507; Pub. L. No. 116-94, §§ 309, 506–07,
133 Stat. at 2596, 2606–07. Because a rescission simply “cancels” previously enacted
budget authority, see Government Accountability Office, A Glossary of Terms Used in the
Federal Budget Process 85 (2005), we do not believe that this change subjects the remain-

8

Application of the Hyde Amendment to Federal Student-Aid Programs

The Hyde Amendment also does not apply to the mandatory add-on for
Pell Grants, which has an additional funding source in the form of a
permanent, indefinite appropriation. See 20 U.S.C. § 1070a(b)(7)(A)(iii).
As its name suggests, a permanent, indefinite appropriation is one not
limited by time or amount and thus does not require further congressional
action for the agency to spend funds. See, e.g., Unexpended Balances of
Appropriations, 13 Op. Att’y Gen. 288, 292 (1870) (Akerman, Att’y
Gen.); Letter for Alan K. Simpson, Chairman, Subcommittee on Nuclear Regulation, Senate Committee on Environment and Public Works,
B-197742, 1986 WL 63966, at *8 (Comp. Gen. Aug. 1, 1986) (“[A]
‘permanent, indefinite’ appropriation . . . operates completely independent of the congressional authorization and appropriation process. It has
no fiscal year limitations, there is no limit on the amount of the appropriation, and there is no need for Congress to appropriate funds to it annually or otherwise.”). Congress first created the mandatory add-on in the
form of a temporary, definite appropriation, see College Cost Reduction
and Access Act, Pub. L. No, 110-84, § 102(b), 121 Stat. 784, 785 (2007),
and later converted the funding to a permanent, indefinite appropriation,
see Pub. L. No. 111-152, § 2101(a)(2)(A)(ii), 124 Stat. at 1071. No Hyde
Amendment applies to either legislation, and Congress has not substantively amended the mandatory add-on since then. 5 Thus, this additional
funding for Pell Grants is not subject to the Hyde Amendment.
That said, we do not view this permanent, indefinite appropriation
(which is not subject to the Hyde Amendment) as the exclusive source of
funding for the mandatory add-on. The permanent, indefinite appropriation does not foreclose the Department from using the Hyde-restricted
funds in its annual appropriations legislation to fund the mandatory addon. Section 1070a(b)(7)(A) expressly provides that the following appropriations—including the permanent, indefinite appropriation in clause
ing funds for these fiscal years to the Hyde Amendment. See also December 14 OMB
E-mail (concluding same).
5 Congress made a technical amendment to the mandatory add-on provision in legislation, discussed above, that carried forward the Hyde Amendment from a prior year. See
Pub. L. No. 112-10, §§ 1101(a)(6), 1860(a)(4), 125 Stat. at 103, 169–70 (renumbering the
relevant paragraph from (8) to (7)). But for the same reasons as explained above, we do
not believe that the carry-forward provision subjects this funding to the Hyde Amendment. See supra note 3; see also October 6 OMB E-mail (concluding same).

9

45 Op. O.L.C. __ (Jan. 16, 2021)

(iii)—are “in addition to any other amounts appropriated to carry out this
section.” 20 U.S.C. § 1070a(b)(7)(A). This language indicates that the
permanent, indefinite appropriation was meant to add to—rather than
crowd out—other appropriations for the same purpose. Thus, although we
have sometimes cited a rule of construction from the Government Accountability Office (“GAO”) that “an agency may not use generally appropriated funds if there is a specific appropriation for that purpose,” 6 that
rule would not apply here. See, e.g., Office of the Special Inspector General for the Troubled Asset Relief Program–Use of Amounts for Oversight
Activities, B-330984, 2020 WL 2745285, at *4 (Comp. Gen. May 27,
2020); GAO, Principles of Federal Appropriations Law 3-411 (4th ed.
2017) (“Federal Appropriations Law”); cf. Funds Available for Payment
of Natural Resource Damages Under the Oil Pollution Act of 1990, 21
Op. O.L.C. 188, 195 (1997) (“the specific/general principle . . . is but a
canon of statutory construction which, like other such rules, must yield to
superior evidence of legislative intent”). Indeed, the Attorney General has
previously found multiple appropriations to be available for the same
purpose even when one of those appropriations was permanent and indefinite. See Second Liberty Bond Act—Foreign Currency Obligations, 43
Op. Att’y Gen. 140, 148–49 (1978) (Bell, Att’y Gen.) (requiring evidence
of a congressional “intention that a specific class of expenditures were to
be met from one and only one account”). Nor do we think that section
1070a(b)(7)(B)—which provides that the appropriations in section
1070a(b)(7)(A)(i) through (iii) “shall be used” to fund the mandatory addon—counsels a different reading. That provision merely requires certain
appropriations to be used for the mandatory add-on; it does not foreclose
the Department from using additional appropriations for the same end. We
therefore believe that the Department may use either its Hyde-restricted
annual appropriation or its non-restricted permanent, indefinite appropriation to carry out the mandatory add-on.

6 Authority of the Environmental Protection Agency to Indemnify Its Employees, 13
Op. O.L.C. 46, 46 n.3 (1989); see also GAO, Principles of Federal Appropriations Law
3-407 to 3-410 (4th ed. 2017). But cf. Panama Canal Appropriations—Marine Barracks at Ancon, 26 Op. Att’y Gen. 81, 82–84 (1906) (Moody, Att’y Gen.) (noting that
“[t]here is no such statutory limitation on the use of appropriations” and noting instances
where the rule has not been applied).

10

Application of the Hyde Amendment to Federal Student-Aid Programs

Service Grants also have an additional funding source in the form of a
permanent, indefinite appropriation in the program’s authorizing statute.
See 20 U.S.C. § 1070h(f ); see also December 14 OMB E-mail (explaining
that the Department could also draw upon the discretionary funding in its
annual appropriations legislation to carry out the Service Grants program
subject to certain potential restrictions). Congress created this funding in
legislation that was not subject to the Hyde Amendment, see Pub. L. No.
111-39, § 401(a)(9), 123 Stat. 1934, 1939–40 (2009), and has not amended the appropriation since its original enactment. Thus, this additional
funding for Service Grants is also not subject to the Hyde Amendment.
We therefore conclude that the Hyde Amendment applies to all the federal funding for SEOG and Work-Study and to the funding for Pell Grants
and Service Grants provided in the Department’s annual appropriations,
but that the Hyde Amendment does not restrict the use of federal funding
for Pell Grants and Service Grants that derives from other funding statutes. 7
III.
Under the HEA and its implementing regulations, higher-education institutions help the Department disburse federal student aid and in some
cases even have discretion to determine which students receive aid. See
generally 20 U.S.C. §§ 1070a(a), 1070b-2, 1070h(d), 1087-53; 34 C.F.R.
§ 668.164; see also Applicability of Section 514, 21 Op. O.L.C. at 144–45.
Institutions may disburse aid either by crediting a student’s account for
certain expenses provided by the institution or by paying the funds directly to the student. See 34 C.F.R. § 668.164(c)–(d); E-mail for Henry C.
Whitaker, Principal Deputy Assistant Attorney General, Office of Legal
Counsel, from Reed Rubinstein, Principal Deputy General Counsel,
Department of Education, Re: Opinion Questions (Sept. 30, 2020, 9:53
AM). In light of this system, you have asked whether federal student-aid
funds restricted by the Hyde Amendment remain so after they are paid to
higher-education institutions for disbursement. We believe that such funds
do remain subject to the Hyde Amendment and therefore may not be

7 We have not been asked and therefore do not address in what order the Department
may draw upon these different sources of restricted and non-restricted funding.

11

45 Op. O.L.C. __ (Jan. 16, 2021)

expended for abortions or health benefits coverage that includes coverage
of abortions except in cases that fall within the Amendment’s specified
exceptions.
We think this conclusion follows from the structure of the statutory and
regulatory scheme, which demonstrates that student-aid funds remain
federal funds even after they are paid to higher-education institutions for
disbursement. The HEA itself recognizes this point in authorizing the
Secretary of Education to impose requirements on institutions “to protect
the financial interest of the United States” in student-aid funds. 20 U.S.C.
§ 1099c(e)(1); cf. United States v. Maxwell, 588 F.2d 568, 572 (7th Cir.
1978) (relying on this language in a prior version of the HEA in concluding that student-aid funds paid to an institution remained federal funds).
And the Act’s implementing regulations make the point even more clearly. For instance, in prescribing various “Cash Management” rules, the
regulations repeatedly refer to student-aid funds held by institutions as
“title IV, HEA program funds,” see, e.g., 34 C.F.R. § 668.161(a)(1), and,
in fact, require institutions to hold such funds in a depository account
specifically named “Federal Funds,” id. § 668.163(a)(2)(i). Likewise, in
describing the “Federal interest” in student-aid funds, the regulations
specify that institutions hold most such funds “in trust for the intended
beneficiaries or the Secretary,” id. § 668.161(b), and thus the Department
has described institutions as “trustee[s] of Federal Funds,” Program Integrity and Improvement, 80 Fed. Reg. 28,484, 28,492 (May 18, 2015); cf.
United States v. Rowen, 594 F.2d 98, 100 (5th Cir. 1979) (emphasizing
this trust relationship in holding that student-aid funds paid to an institution remain federal funds); Maxwell, 588 F.2d at 572 (same). The regulations also require institutions to pay certain interest earned on student-aid
funds back to the federal government, 34 C.F.R. § 668.163(c)(3), and to
do the same for “excess cash” above a certain amount, id. § 668.166(b).
See also id. § 668.21(a)(1) (requiring higher-education institutions to
return student-aid funds if a student does not begin attendance at the
institution); id. § 668.22(a)(1) (same if a student withdraws); cf. Maxwell,
588 F.2d at 572 (pointing to the government’s “reversionary interest” in
student-aid funds in concluding that such funds remain federal funds).
Based on these provisions and other features of supervision and control
exercised by the Department, courts have readily found in other contexts
that student-aid funds remain federal funds even after they are paid to
12

Application of the Hyde Amendment to Federal Student-Aid Programs

higher-education institutions for disbursement. See, e.g., United States v.
Eden, 659 F.2d 1376, 1380 (9th Cir. 1981); United States v. Smith, 596
F.2d 662, 664 (5th Cir. 1979); Rowen, 594 F.2d at 99–101; Maxwell, 588
F.2d at 571–74; see also United States v. Evans, 572 F.2d 455, 471–74
(5th Cir. 1978) (reaching the same conclusion as to certain federal student
loans); cf. Cal. Trade Tech. Schs., Inc. v. United States, 923 F.2d 641,
644–46 (9th Cir. 1991). As one court explained, “[w]hile identifiable
funds appropriated for use in a federal program are in transit between
their federal source and their intended recipient and are still subject to
substantial federal controls, they remain federal funds.” Smith, 596 F.2d at
664; cf. Palmiter v. Action, Inc., 733 F.2d 1244, 1247 (7th Cir. 1984)
(concluding that the funds held by a non-profit under another federal
program were federal funds because the organization served as “only one
link in the bureaucratic chain necessary to move funds from the United
States Treasury to [the ultimate beneficiaries]” (internal quotation marks
omitted)). We agree with this reasoning and conclude that student-aid
funds remain federal funds after they are paid to higher-education institutions for disbursement. 8 Thus, funds “appropriated in” legislation subject
to the Hyde Amendment remain so after they are paid to institutions for
disbursement. Pub. L. No. 116-260, div. H, § 506(a)–(b).
Nor do we think it matters for purposes of the Hyde Amendment that
higher-education institutions—rather than the Department—will be the
ones to “expend” the federal funds. See Effect of Spending Prohibition on
HUD’s Satisfaction of Contractual Obligations to ACORN, 33 Op. O.L.C.
339, 340 (2009) (explaining that the term the term “expenditure” has been
“broadly defined” in the appropriations context as “the actual spending of
money; an outlay” (cleaned up)); 1 Federal Appropriations Law 5-3 (3d
ed. 2004) (“The expenditure is the disbursement of funds to pay the
obligation.”); see also 34 C.F.R. § 668.164 (describing the various ways
in which institutions may pay funds to students). We do not interpret the
8 This specific reasoning would not apply to federal student-aid funds once they are
paid to students (ordinarily the intended recipients) or to funds used for certain other
purposes, such as for institutional administrative expenses. See 20 U.S.C. § 1096(a); see
also 34 C.F.R. § 668.161(b) (excluding administrative expenses and funds for a specific
program from the trust relationship). We have not been asked and therefore do not resolve
whether such funds would nonetheless remain subject to the Hyde Amendment. See also
infra note 11.

13

45 Op. O.L.C. __ (Jan. 16, 2021)

term “expend” in the Hyde Amendment as inherently limiting its reach to
only federal funds spent by the federal government. From the beginning,
Congress has phrased the Hyde Amendment in the passive voice, which
generally “focuses on an event that occurs without respect to a specific
actor.” Dean v. United States, 556 U.S. 568, 572 (2009); see also Watson
v. United States, 552 U.S. 74, 81 (2007) (explaining that a statute’s use of
the passive voice expresses “agnosticism” with respect to “who” does the
action). And although this passive construction, standing alone, might
leave some ambiguity about the Hyde Amendment’s scope, cf. NAACP v.
Am. Family Mut. Ins. Co., 978 F.2d 287, 298 (7th Cir. 1992), we believe
that statutory context and long-standing administrative practice under the
provision clarify any ambiguity here.
Statutory context shows that the Hyde Amendment restricts the use of
funds by third parties who assist in administering the federal program in
question being funded. In its current form, the Hyde Amendment includes
an exemption for some such third parties: “Nothing in the preceding
section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a
State’s or locality’s contribution of Medicaid matching funds).” Pub. L.
No. 116-260, div. H, § 507(b); see also H.R. Rep. No. 105-390, at 119
(1997) (Conf. Rep.) (discussing provision). 9 This statutory exemption,
which excludes most non-federal funds expended by third parties, would
be superfluous if the Hyde Amendment applied only to direct expenditures by the federal government. See, e.g., Texas Dep’t of Hous. & Cmty.
Affairs v. Inclusive Communities Project, Inc., 576 U.S. 519, 537–38
(2015); Entitlement to Reservist Differential Pay Under the PreAmendment Version of 5 U.S.C. § 5538, 34 Op. O.L.C. 193, 198 (2010)
(“The principle that a statute should be construed so that effect is given to
all its provisions so that no part will be inoperative or superfluous, void or
insignificant is one of the most basic interpretive canons.” (cleaned up)).
To give effect to this exemption, the Hyde Amendment should be read to
9 Thus, the Hyde Amendment does not restrict student-aid funds that come from
sources other than the federal government. See, e.g., 20 U.S.C. § 1087-53(b)(5) (providing that the “Federal share” of student compensation under the Work-Study program
generally may not exceed 75 percent, subject to certain exceptions); id. § 1087-53(c)(3),
(d)(3), (e)(3) (describing additional restrictions and exceptions); 34 C.F.R. § 675.26
(describing the “Federal share” limitation).

14

Application of the Hyde Amendment to Federal Student-Aid Programs

apply to expenditures by third parties, including higher-education institutions, so long as they are expenditures of federal funds.
Long-standing administrative practice under the Hyde Amendment also
confirms our conclusion. In 1977, Congress enacted a version of the Hyde
Amendment that included a provision directing the Secretary of HEW to
“promptly issue regulations and establish procedures to ensure that the
provisions of this section are rigorously enforced.” Making Further Continuing Appropriations for the Fiscal Year 1978, and for Other Purposes,
Pub. L. No. 95-205, § 101, 91 Stat. 1460, 1460 (1977). As the Attorney
General explained at the time, “Congress intended to leave many matters
of interpretation concerning [this Hyde Amendment] to the sound discretion of the Secretary, rather than attempt a more detailed statutory
scheme.” Proposed Regulations to Federal Funding of Abortions, 43 Op.
Att’y Gen. at 111. Thus, as the Attorney General noted, the Secretary’s
construction was entitled to “great weight.” Id. at 115; see also, e.g.,
Zenith Radio Corp. v. United States, 437 U.S. 443, 450 (1978) (administrative practice “has peculiar weight when it involves a contemporaneous
construction of a statute by the [persons] charged with the responsibility
of setting its machinery in motion, of making the parts work efficiently
and smoothly while they are yet untried and new” (alteration in original)
(quoting Norwegian Nitrogen Prods. Co. v. United States, 288 U.S. 294,
315 (1933))).
The Secretary soon promulgated regulations implementing this statutory command. See 43 Fed. Reg. 4832; 43 Fed. Reg. 31,868. To ensure
rigorous enforcement of the Hyde Amendment, these regulations imposed
extensive requirements on state agencies as well as other programs and
projects that received funding from HEW. Among other things, the regulations required these entities to receive certifications from either one or
two physicians, or documentation from a law enforcement agency or
public health service, before they used federal funds to pay for an abortion
within one of the Hyde Amendment’s exceptions (depending on the
exception), 42 C.F.R. §§ 50.304–50.307, 449.103–449.106 (1978); required the entities to maintain these certifications and documentation for
three years in accordance with certain regulatory requirements and to
safeguard the records against improper disclosure, id. §§ 50.309–50.310,
449.108–449.109; and denied federal funds to entities that failed to receive the certifications or documentation before paying for an abortion,
15

45 Op. O.L.C. __ (Jan. 16, 2021)

id. §§ 50.307, 449.106. See also 45 C.F.R. § 228.92 (1978) (incorporating
requirements in 42 C.F.R. §§ 449.100–449.109 for another program).
When this final requirement was criticized during a post-promulgation
notice-and-comment period, HEW made clear its view that the requirement was “necessary to implement the statutory command that the provisions of [the Hyde Amendment] are to be rigorously enforced.” 43 Fed.
Reg. at 31,875. The agency elaborated that the Hyde Amendment would
be violated if third parties spent federal funds advanced to them to make
payments for abortions that did not fall within the statutory exceptions.
See id. (“[The Hyde Amendment] prohibits the use of any funds appropriated under [the Act] to pay for abortions except for the three specified
exceptions. Since States would be using Federal funds advanced to them
to make payment for these abortions, the act would not be rigorously
enforced unless the States had first received some evidence to confirm
that the abortion was covered under one of those exceptions.”).
These regulations and their surrounding commentary show that HEW—
the agency then charged with administering the Hyde Amendment—
believed that federal funds remain restricted even after they had been paid
to third parties. See also Proposed Regulations Pertaining to Federal
Funding of Abortions, 43 Op. Att’y Gen. at 111–12, 115 (approving the
initial regulations as a reasonable interpretation of the statute). And
HEW’s successor agency, HHS, has maintained these requirements in
largely the same form for the past forty years. See, e.g., 42 C.F.R.
§§ 50.301–50.310, 441.200 –441.208; see also Norwegian Nitrogen, 288
U.S. at 315 (“[A]dministrative practice, consistent and generally unchallenged, will not be overturned except for very cogent reasons if the scope
of the command is indefinite and doubtful.”). 10 Thus, long-standing ad-

10 Over the years, HHS has occasionally updated these regulations—either directly
or through the issuance of guidance—to account for revisions in the Hyde Amendment
itself. See, e.g., Medicaid Program; Relations With Other Agencies, Miscellaneous
Medicaid Definitions, Third Party Liability Quality Control, and Limitations on Federal
Funds for Abortions, 52 Fed. Reg. 47,926, 49,731, 47,935 (Dec. 17, 1987) (removing
certain exceptions from the Medicaid regulations); Letter for State Medicaid Directors
from Sally K. Richardson, Director, Center for Medicaid and State Operations (Feb. 12,
1998), https://www.medicaid.gov/Federal-Policy-Guidance/downloads/smd021298.pdf
(noting various changes in how the Medicaid regulations would be implemented in light
of the 1997 revisions to the Hyde Amendment).

16

Application of the Hyde Amendment to Federal Student-Aid Programs

ministrative practice reinforces that the Hyde Amendment reaches expenditures of federal funds by third parties.
We therefore conclude that federal funding for student-aid programs
subject to the Hyde Amendment remains so after it is paid to highereducation institutions for disbursement and may not be expended by those
institutions in violation of the Hyde Amendment. 11
IV.
For these reasons, we conclude that the Hyde Amendment applies to all
the funding for Pell Grants, SEOG, Service Grants, and Work-Study
provided in the Department’s annual appropriations legislation, but that
no Hyde Amendment applies to the additional sources of federal funding
for Pell Grants and Service Grants provided in other legislation. We
In reaching this conclusion, we recognize that GAO has said that expenditures by
recipients of federal funding “are not subject to all the same restrictions and limitations
imposed on direct expenditures by the federal government” on the theory that such funds
in the hands of third parties “largely lose their character and identity as federal funds.”
2 Federal Appropriations Law at 10-68 to 10-69 (3d ed. 2006); see also, e.g., Anti-Strike
Affidavit Requirements—Applicability to State Employees, 28 Comp. Gen. 54, 56–57
(1948). As this Office has long noted, the Executive Branch is not bound by GAO decisions. See, e.g., Applicability of the Miscellaneous Receipts Act to an Arbitral Award of
Legal Costs, 42 Op. O.L.C. __, at *3 n.2 (Mar. 6, 2018); Comptroller General’s Authority
to Relieve Disbursing and Certifying Officials From Liability, 15 Op. O.L.C. 80, 82–84
(1991). And GAO’s reasoning appears to be in tension with long-standing judicial precedent holding “that federal funds in the hands of a grantee remain the property of the
federal government unless and until expended in accordance with the terms of the grant.”
In re Joliet-Will County Cmty. Action Agency, 847 F.2d 430, 432 (7th Cir. 1988) (citing
Buchanan v. Alexander, 45 U.S. (4 How.) 20 (1846)); see also 2 Federal Appropriations
Law at 10-72 to 10-76 (3d ed. 2006) (recognizing various contexts in which courts treat
such funds as federal funds). In any event, we think that the federal student-aid context is
distinguishable because of the specific regulatory requirements for the programs and
because students, not higher-education institutions, are ordinarily the intended recipients
of such funds. Cf. Smith, 596 F.2d at 664 (concluding that Work-Study funds held by a
higher-education institution were “federal funds” because they were “in transit between
their federal source and their intended recipient” and were “still subject to substantial
federal controls,” but suggesting that matters would be different if “an outright grant
[was] paid over to the end recipient”). As a result, we need not decide whether the Hyde
Amendment would apply to such funds after they are received by the end recipient, such
as a student. See also supra note 8 (declining to decide whether the Hyde Amendment
applies to federal student-aid funds after they are received by students or to federal funds
used for institutional administrative expenses).
11

17

45 Op. O.L.C. __ (Jan. 16, 2021)

further conclude that federal funding subject to the Hyde Amendment
remains so after it is paid to higher-education institutions for disbursement and that these institutions must therefore comply with the Hyde
Amendment in expending such funds.
DEVIN A. DEBACKER
Deputy Assistant Attorney General
Office of Legal Counsel

18